Morse, J.,
dissenting. Because I think that remanding this case is unnecessary, values empty technicalities over judicial discretion, and wastes limited trial court resources, I respectfully dissent.
Plaintiff’s attorney sought access under the public records act to what the trial court characterized as a “letter of indulgence,” a letter allegedly from the attorney general’s office to the corrections department stating that it would not be prosecuted for using child pornography in its program for sexual abusers. In support of the motion, plaintiff’s attorney filed an affidavit, stating why he believed such a document existed:
Mr. Rushford [the attorney representing the corrections department] told me that the Attorney General’s office had issued a letter of waiver that allows the use of child pornography in our State government. I asked Tom [Rush-ford] to send me a copy and he agreed.
I talked to Thomas Rushford twice by phone .... Both times I asked for the . . . letter of waiver and it was promised to me. .. .
[At a subsequent court hearing] I asked Tom Rushford where was the letter of waiver. He said he couldn’t find the document because it was buried somewhere in Dr. Pither’s files. I asked him if he [Rushford] could sign another one. Tom said that only “Jeff” could. I asked if he meant Jeff Amestoy and Tom replied affirmatively.
Because Tom Rushford told me on four separate occasions that the Attorney General’s letter of waiver exists, including the information as to who signed it and that it includes a promise to not prosecute on the use of child pornography, I believe this document exists.
This affidavit was insufficient as a matter of law to support summary judgment in plaintiff’s favor. See V.R.C.P. 56(a) (supporting affidavits must demonstrate that there is admissible evidence to show there is a genuine issue of fact for trial). Plaintiff’s counsel has not established the existence of a letter based on his personal knowledge; he has only hearsay based on statements of opposing counsel.
Then, at the summary judgment hearing, Attorney Rushford represented to the court that two memoranda already provided to plaintiff’s attorney were the only documents that could be construed as a letter of waiver. These memoranda were an inquiry from an attorney in the Human Services Division to an attorney in the attorney general’s office about whether the corrections depart*598ment’s clinical use of pornography would be an affirmative defense to criminal prosecution and a response confirming that, under 13 V.S.A. § 2824(b)(1), it would be.
When plaintiff’s attorney repeated the facts alleged in his affidavit and charged that Attorney Rushford had led him to believe that an additional letter might exist under Attorney General Amestoy’s signature, the trial court directly asked Rushford if such a letter existed. He responded on the record:
Attorney Rushford: He has the letter [referring to the two memoranda already turned over]. There is nothing else.
The court: Tbm, is there any letter from the attorney general’s office to corrections about, on the general subject matter of, prosecution for possession of pornographic materials?
Attorney Rushford: No.
The court: Is there any other document about this issue?
Attorney Rushford: No.
(Emphasis added.)
At this point, plaintiff’s attorney asked that Attorney Rushford sign an affidavit to this effect. The court responded that this was not necessary because Rushford had made his statement in open court. The trial court accepted Rushford’s representation, believing that an attorney’s obligation to be truthful to the court made his statement equivalent to a signed affidavit. See DR 1-102(A)(4) (lawyer shall not “[e]ngage in conduct involving dishonesty, fraud, deceit, or misrepresentation”). DR 7-102(A)(3).
Plaintiff’s attorney’s assertion that the letter of waiver existed was based solely on Mr. Rushford’s prior statements. To the extent that petitioner’s attorney’s affidavit and assertions on the record were even legally sufficient to raise the existence of the waiver letter, Mr. Rushford’s unequivocal denial to the court that there was such letter resolved the issue. Granting partial summary judgment was appropriate because the court had determined that there was no issue of material fact.
At oral argument before this Court, Rushford repeated his statements.
The Court: Are you aware of any document that the plaintiff wants that you have not turned over?
Attorney Rushford: None. Absolutely none.
I do not think we should assume, without any evidence to the contrary, that a member of the bar would fail to disclose information that he had a duty to disclose under direct questioning by the trial court and this Court. I see no point in sending this back for the court to try a nonissue. Reversing and remanding for mere make-work is a waste of precious judicial resources and demoralizing to the trial court. I would affirm.
I am authorized to say that Chief Justice Allen joins this dissent.